SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

161
CA 16-00109
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


JIMMIE LARKE, III, AND JUSTIN LARKE,
PLAINTIFFS-APPELLANTS,

                      V                           MEMORANDUM AND ORDER

TINA MCCARY MOORE, INDIVIDUALLY AND AS EXECUTRIX
OF THE ESTATE OF MELVIN E. MOORE, DECEASED, ING
RELIASTAR LIFE INSURANCE COMPANY, AND ING U.S. INC.,
ALSO KNOWN AS VOGA FINANCIAL, INC.,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


JOY A. KENDRICK, BUFFALO, FOR PLAINTIFFS-APPELLANTS.

LITCHFIELD CAVO, LLP, NEW YORK CITY (MICHAEL K. DVORKIN OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS ING RELIASTAR LIFE INSURANCE COMPANY, AND
ING U.S. INC., ALSO KNOWN AS VOGA FINANCIAL, INC.


     Appeal from an amended order of the Supreme Court, Erie County
(Shirley Troutman, J.), entered December 16, 2015. The amended order
denied plaintiffs’ motion for leave to renew and/or reargue.

     It is hereby ORDERED that said appeal from the amended order
insofar as it denied leave to reargue is unanimously dismissed and the
amended order is affirmed without costs.

     Same memorandum as in Larke v Moore ([appeal No. 1] ___ AD3d ___
[May 5, 2017]).




Entered:    May 5, 2017                         Frances E. Cafarell
                                                Clerk of the Court